DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16-35 are pending.  Claims 16-31 are the subject of this NON-FINAL Office Action.  Claims 32-35 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 16-28) with traverse in the reply filed on 02/26/2021 is acknowledged.  Applicants conclude without evidence that the groups are not distinct and independent.  This conclusory statement fails to explain why the groups are not independent or distinct.  Despite this, in light of the prior art cited below, the restriction between Groups I and II is withdrawn because there is not a search burden.  The restriction between Groups I-II versus Group III is maintained because Group III is directed to any 3D printing technique that uses “multimodal particle sizes” which is a different invention from the continuous printing technique using digital light processing of Groups I-II.  Thus, the restriction requirement between Groups I and II is withdrawn, but between Groups I-II versus Group III is hereby made FINAL.
Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretation
The independent claims are so broad that they encompass any 3D printing technique, yet the specification makes clear that the technique used in continuous printing Digital Light Processing/Manufacturing (DLP/DLM) based on the technique disclosed in US 2008/0113293 (first continuous DLP technique by Envisiontec), US 2009/0130449, US 2016/0325493, and US 2016/0136889, among others.  These techniques use vats/containers from stereolithographic 3D print techniques, but modify the area between the window in the vat and the resin in the vat to create zones where photopolymerization is inhibited and interfaces where photopolymerization occurs.  See Sarah Saunders, Behind the Buzz: Exploring the Challenges of High-Speed 3D Printing, 3dprint.com, available at https://3dprint.com/206069/envisontec-continuous-3d-printing/, accessed 03/09/2021.  Applicants are encouraged to amend the independent claims accordingly to reflect the specific components and techniques of continuous DLP/DLM.
The Office attempted to find allowable subject matter in the specification, but could not clearly identify any.  The Office believes Applicants’ invention may have something to do with the specific combination of oxygen permeable membranes, aluminum ceramic particle mixtures and UV exposure power which affect “inhibition zone” thickness in continuous DLP/DLM 3D printing (Examples 2-4).  To this end, Applicants are encouraged to amend the claims accordingly.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):


Claims 16-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. Improper Markush
	Claims 16, 19 and 20 contain improperk Markush-type language that renders the claim scope confusing.  A Markush claim is any “claim recites a list of alternatively useable members.”  MPEP § 2117.  Furthermore, “[c]laim language defined by a Markush grouping requires selection from a closed group ‘consisting of’ the alternative members.”  Id.  Here, claim 16 recites “comprising a characteristic selected from the group of,” which is not clearly a closed group.  MPEP § 2111.03.  “Selected from the group of” can be read as either open or closed because no definition of this phrase is provided in the specification.  Applicants should instead use well-known Markush transitional phrase “selected from the group consisting of.”  Claims 19 and 20 contain the same transitional language before lists of alternatives. Thus, claims 16, 19 and 20 are is indefinite because it recite an improper Markush grouping.
B. Antecedent Basis
Claim 17 recites “the translating portion,” but this phrase is not found in claim 16 from which it depends.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-25 and 27-31 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by EL-SIBLANI (US 2009/0130449).
As to claim 16, EL-SIBLANI teaches method for forming a body, comprising: forming a three-dimensional body by radiation curing a mixture comprising solid particles, wherein forming includes growth of the three-dimensional body from an interface of the mixture, and forming at least one first region and at least one second region within the three-dimensional body; and the three-dimensional body comprising first region with different density and content of solid particle from second region (“different first and second materials are used for one or more building regions. In a particularly exemplified step illustrated by FIG. 5A, a modified second material 18 having no filler substance or another filler substance, different from the compositions 15, 16 or 17 of FIG. 4”; para. 0089 and Figs. 4-5).

As to claim 18, EL-SIBLANI teaches wherein forming includes continuous translation and growth of the three-dimensional body from the interface of the mixture (paras. 0043, 0065, 0069, 0091 and Figures, showing continuous DLP).
As to claims 19-21, EL-SIBLANI teaches ceramic particles of oxide, carbide, boride, nitride or silicide (paras. 0056) with size 0.1nm-100uM (claim 10, for example).
As to claim 22, EL-SIBLANI teaches wherein the solid particles involved for forming the at least one first region have an average particle size (P1), and the solid particles involved for forming the at least one second region have an average particle size (P2), wherein P1>P2 (para. 0018, 0040, 0059, 0065 & 0091 and claims 6-10).
As to claim 23, EL-SIBLANI teaches the method of claim 16, wherein the at least one first region and the at least one second region comprise different materials of solid particles (filler region versus no filler region; para. 0089 and Figs. 4-5).
As to claim 24, EL-SIBLANI teaches the method of claim 16, wherein the at least one first region includes ceramic particles and the at least one second region is essentially free of ceramic particles (filler region with ceramic particles versus no filler region; para. 0089 and Figs. 4-5).
As to claim 25, EL-SIBLANI teaches method of claim 17, wherein the thickness of the inhibition zone is varied by varying a power of the applied electromagnetic radiation within a 
As to claims 27-28, EL-SIBLANI teaches method of claim 16, further including high temperature sintering at a temperature of at least 300°C and not greater than 1600°C, wherein high temperature sintering removes the at least one first region of the three-dimensional body, and forms a ceramic body from the at least one second region (para. 0065).
As to claim 29, EL-SIBLANI teaches method for forming a body, comprising: forming a three-dimensional body by radiation curing a mixture comprising solid particles with electromagnetic radiation, wherein forming includes growth of the threedimensional body from an interface of the mixture and forming at least one first region and at least one second region within the three-dimensional body, and wherein radiation curing is conducted within a translating portion of the mixture, and further wherein, during forming of the three-dimensional body, a thickness of the translating portion is varied and/or a thickness of an inhibition zone of the mixture is varied (varying energy density E based on thickness/distance of region 8; paras. 0079-0086 and Figs. 1-2).
As to claim 30, EL-SIBLANI teaches method of claim 29, wherein the solid particles of the mixture include at least one of ceramic particles, metallic particles, polymeric particles, or any combination thereof (filler region with ceramic particles versus no filler region; para. 0089 and Figs. 4-5).
As to claim 31, EL-SIBLANI teaches method of claim 29, wherein the at least one first region and the at least one second region comprise different materials of solid particles (filler region with ceramic particles versus no filler region; para. 0089 and Figs. 4-5).

Claims 16-21, 23-25 and 29-31 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ROLLAND (US 2016/0136889, effective filing date 12/22/2015).
As to claim 16, ROLLAND teaches method for forming a body, comprising: forming a three-dimensional body by radiation curing a mixture comprising solid particles, wherein forming includes growth of the three-dimensional body from an interface of the mixture, and forming at least one first region and at least one second region within the three-dimensional body; and the three-dimensional body comprising first region with different density and content of solid particle from second region (“(b) filling the build region with a polymerizable liquid, the polymerizable liquid including a mixture of (i) a light polymerizable liquid first component, and (ii) a second solidifiable component that is different from the first component”; Abstract and Claim 1).
As to claim 17, ROLLAND teaches various “translating region” or “inhibition zone” thickness (“the gradient of polymerization Zone and the dead Zone together have a thickness of from 1 to 1000 microns” and thickness of polymer film; paras. 0030, 0141, 0180, 0402 and Fig. 1).
As to claim 18, ROLLAND teaches wherein forming includes continuous translation and growth of the three-dimensional body from the interface of the mixture (paras. 0006, 0010, 0017, 0050 and Figures, showing continuous DLP).
As to claims 19-21, ROLLAND teaches ceramic particles of oxide, carbide, boride, nitride or silicide (paras. 0099) with size 5uM or less, or 1nm-20uM (paras. 0099, 0102, 0125).

As to claim 24, ROLLAND teaches the method of claim 16, wherein the at least one first region includes ceramic particles and the at least one second region is essentially free of ceramic particles (“(b) filling the build region with a polymerizable liquid, the polymerizable liquid including a mixture of (i) a light polymerizable liquid first component, and (ii) a second solidifiable component that is different from the first component” and regions with and without ceramic filler; Abstract, para. 0099 and Claim 1).
As to claim 25, ROLLAND teaches method of claim 17, wherein the thickness of the inhibition zone is varied by varying a power of the applied electromagnetic radiation within a range from 0.1 mW/cm2 to not greater than 250 mW/cm2 (varying light intensity; paras. 0418, 0421, 0424, 0609).
As to claim 29, ROLLAND teaches method for forming a body, comprising: forming a three-dimensional body by radiation curing a mixture comprising solid particles with electromagnetic radiation, wherein forming includes growth of the threedimensional body from an interface of the mixture and forming at least one first region and at least one second region within the three-dimensional body, and wherein radiation curing is conducted within a translating portion of the mixture, and further wherein, during forming of the three-dimensional body, a thickness of the translating portion is varied and/or a thickness of an 
As to claim 30, ROLLAND teaches method of claim 29, wherein the solid particles of the mixture include at least one of ceramic particles, metallic particles, polymeric particles, or any combination thereof (para. 0125, for example).
As to claim 31, ROLLAND teaches method of claim 29, wherein the at least one first region and the at least one second region comprise different materials of solid particles (Abstract, paras. 0099, 0125 and claims 18-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over El-SIBLANI, in view of ABE (US 8,057,731, issued 11/15/2011).
As to claim 16, EL-SIBLANI teaches the elements of this claim as explained above.
EL-SIBLANI does not explicitly teach wherein a difference of a density of the at least one first region from a density of the at least one second region is at least 0.05 g/cm3 and not greater than 6g/cm3.
However, a skilled artisan would have bene motivated to apply the teachings of EL-SIBLANI and optimize particle density according to ABE to achieve selective solidification with a see also paras. 0059 (describing multimodal particle sizes)).  In other words, EL-SIBLANI suggests to adjust particle sizes, which would effect regional desnity in different regions to achieve selective solidification by causing variation of intensity of electromagnetic radiation or synergistic stimulation.  ABE explicitly teaches a process of doing this (Abstract and claim 1, for example).  To these ends, a skilled artisan would have been motivated to optimize the densities of the regions according to the application (e.g. specific materials used, light source used, environment used, etc.) to achieve selective solidification using specific density differences such as at least 0.05 g/cm3 and not greater than 6g/cm3.  See MPEP § 2111.05(III). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize the density differences between particles in different regions to achieve specific solidification with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743